                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 INDIANA MICHIGAN POWER
 COMPANY,

                 Petitioner,
                                                    CAUSE NO.: 1:19-CV-388-HAB-SLC
                       v.

 INTERNATIONAL BROTHERHOOD
 OF ELECTRICAL WORKERS, LOCAL
 1392,

                 Respondent.

                                      OPINION AND ORDER

       Indiana Michigan Power Company (the Company) has filed a Petition to Vacate

or Modify Arbitration Award (ECF No. 1) that arose out of a labor grievance between the

Company and Local Union 1392, International Brotherhood of Electrical Workers (the

Union). The Company seeks an order from this Court to vacate or modify a June 11, 2019,

back pay award related to the grievance arbitration. It also seeks an order vacating the

arbitrator’s award of attorney fees, issued on June 28, 2019.

       The Union has filed a Complaint in a separate cause number, seeking to enforce

the same arbitration awards. That matter has been consolidated with this cause.1


       1
         The Union’s contention is that the Company relied on the wrong statute when it filed a
motion under the Federal Arbitration Act instead of filing a complaint under the Labor
Management Relations Act. The Union takes issue with the Company’s procedure, not because
the court’s standard for reviewing the arbitration orders is impacted, but because a motion is not
subject to the pleading and service of process rules that apply to the commencement of a civil suit
by complaint.
        The Union does not explain what would be achieved by requiring that the Company
perfect service under Federal Rule of Procedure 4 rather than, as it did, through Rule 5. With
                                           BACKGROUND

       The parties’ relationship, as it pertains to this proceeding, is governed by a Master

Collective Bargaining Agreement and a local collective bargaining agreement

(collectively referred to as the CBA). The Company discharged an employee, Daniel

Johnson, on July 20, 2017, for engaging in outside employment while on sick leave. The

Union filed a grievance on his behalf, alleging that Johnson was improperly discharged.

The matter proceeded through the grievance process, culminating in an arbitration before

Cynthia Stanley (the Arbitrator).

       The matter was heard in arbitration on December 5, 2018. After the submission of

post-hearing briefs, the Arbitrator entered an Award and Opinion on February 21, 2019,

finding that the discharge was not for a justifiable reason and sustaining the grievance.

The Arbitrator ordered that Johnson be immediately reinstated “with full back pay,

benefits, and seniority,” and that the Company “purge his file of all refence to [the]

discipline.” (ECF No. 1-7 at 8.)

       Johnson was reinstated in March 2019. However, the parties did not agree on the

calculation of backpay and damages. The parties agreed to waive a hearing and instead

submit briefing with supporting documentation as to their backpay calculations so the

Arbitrator could issue a damages award. The parties disputed various aspects of a

backpay award, such as: whether and in what amount Johnson’s backpay should be


briefing complete, neither party has suggested that the Court does not have before it the materials
and arguments that are necessary and pertinent to its review of the backpay and attorney fee
awards. Accordingly, the Court declines the Union’s request to find that the Motion should be
dismissed as procedurally improper and will proceed to review the matter on the merits. The
Court’s standard of review in doing so is set forth later in this Opinion and Order.

                                                    2
reduced for failure to mitigate his damages; whether Johnson’s interim earnings from his

side-business should be deducted from his backpay; whether Johnson’s backpay should

be reduced for the period of time during which the Company claimed Johnson was

unavailable to be present at the third-step grievance meeting; the amount of Johnson’s

overtime backpay; the amount of Johnson’s bonus backpay; whether Johnson’s backpay

should include the amount of money he paid for health insurance during the period of

his discharge, minus the amount he would have paid for health insurance on the

Company’s plan had he not been discharged; whether Johnson’s backpay should include

his unused Personal Days Off time of eight hours; whether Johnson’s backpay should

include the amount of money he paid for additional vacation time prior to his discharge

but was unable to use because of his discharge; the amount of Johnson’s straight time

backpay; and, whether Johnson should be awarded interest on the backpay. The parties

agreed that Johnson’s backpay award would be off-set for the unemployment

compensation he received. The Company proposed that Johnson receive no backpay, as

it calculated the backpay, after reductions for mitigation and offsets, at close to negative

$64,000. The Union calculated Johnson’s backpay damages at $264,438.89.

       On June 11, 2019, Arbitrator Stanley entered a Supplemental Ruling on Back Pay:




                                                3
(ECF No. 1-11.) Accordingly, the Company was ordered to pay Johnson $244,850.83, plus

interest of 8% equaling $19,588.07, for a total amount of $264,438.39. The Arbitrator

ordered $15,655.83 of the backpay to be deposited into Johnson’s 401(k) account rather

than paid to Johnson directly. The Arbitrator did not order the Company to make a

matching contribution to Johnson’s 401(k), or include an amount for unrealized growth,

as the Union had requested.

      Based on the Arbitrator’s conclusion that the Company’s position on back pay was

frivolous and in bad faith, and her order that the Company reimburse the Union for

attorney fees expended in the supplemental remedy stage of the arbitration, the

Arbitrator retained jurisdiction for 60 days on the attorney fees issue and ordered

briefing. On June 28, 2019, the Arbitrator entered a Ruling on Attorney Fees, ordering the

Company to pay $2,560.00 for attorney fees.

      On September 9, 2019, the Company filed a Petition or Motion to Vacate or Modify

Arbitration Award, pursuant to the Federal Arbitration Act (FAA), directed at the

arbitrator’s backpay order dated June 11, 2019, and attorney fees order dated June 28,

2019. The parties filed a Joint Motion for Briefing Schedule, which the Court granted.

      On October 2, 2019, before briefing was complete, the Union filed a Complaint to

Enforce Arbitration Award pursuant to Section 301 of the Labor Management Relations

Act (LMRA), which was assigned cause number 1:19-CV-419-HAB-SLC. The Complaint

sought to enforce the same arbitration orders dated June 11, 2019, and June 28, 2019,

alleging that the Company’s refusal to comply with the Arbitrator’s award was a breach

of the CBA. Thereafter, the parties agreed that cause number 1:19-CV-419-HAB-SLC

                                               4
should be consolidated with this cause. On November 6, 2019, the Court granted the

motion to consolidate. On November 15, 2019, the Company filed its reply brief in this

action, and on November 25, filed its Answer and Affirmative Defenses to the Union’s

Complaint, plus a Counterclaim. On December 13, 2019, the Union filed its responsive

pleading to the Company’s Counterclaim.

                                    STANDARD OF REVIEW

       The Court’s review of the Arbitrator’s award, whether under the FAA or under

Section 301 of the Taft-Hartley Act is sufficiently narrow to prevent the Arbitrator’s

decision from becoming a “junior varsity trial court[] where subsequent appellate review

is readily available to the losing party.” Nat’l Wrecking Co. v. Int’l Bhd. of Teamsters, Local

731, 990 F.2d 957, 960 (7th Cir. 1993) (explaining that because arbitration is intended to be

the final resolution of a dispute, judicial review is narrow); see also Baravati v. Josephthal,

Lyon & Ross, Inc., 28 F.3d 704, 706 (7th Cir. 1994) (noting that judicial review of arbitration

awards under the FAA was so “tightly limited” that “perhaps it ought not be called

‘review’ at all”).

       Indeed, “[e]ver since federal courts began enforcing arbitration awards, the scope

of judicial review of the award has been extremely narrow.” Chi. Newspaper Publishers’

Ass’n v. Chi. Web Printing Pressmen’s Union No. 7, 821 F.2d 390, 393 (7th Cir. 1987) (quoting

Ethyl Corp. v. United Steelworkers of Am., AFL–CIO–CLC, 768 F.2d 180, 183 (7th Cir. 1985)).

Courts must “uphold an award so long as ‘an arbitrator is even arguably construing or

applying the contract and acting within the scope of this authority.” Johnson Controls, Inc.

v. Edman Controls, Inc., 712 F.3d 1021, 1025 (7th Cir. 2013) (quoting Local 15, Int’l Bhd. of

                                                  5
Elec. Workers v. Exelon Corp., 495 F.3d 779, 782–83 (7th Cir. 2007) (emphasis in Johnson)).

With respect to the authority granted to arbitrators to fashion remedies, the Supreme

Court stated:

       When an arbitrator is commissioned to interpret and apply the collective
       bargaining agreement, he is to bring his informed judgment to bear in order
       to reach a fair solution of a problem. This is especially true when it comes
       to formulating remedies. There the need is for flexibility in meeting a wide
       variety of situations. The draftsmen may never have thought of what
       specific remedy should be awarded to meet a particular contingency.
       Nevertheless, an arbitrator is confined to interpretation and application of
       the collective bargaining agreement; he does not sit to dispense his own
       brand of industrial justice. He may of course look for guidance from many
       sources, yet his award is legitimate only so long as it draws its essence from
       the collective bargaining agreement. When the arbitrator’s words manifest
       an infidelity to this obligation, courts have no choice but to refuse
       enforcement of the award.

United Steelworkers of Am. v. Enter. Wheel & Car Corp., 363 U.S. 593, 597 (1960).

       “A decision draws its essence from the collective bargaining agreement when it

has a plausible foundation in the terms of the agreement.” Clear Channel Outdoor, Inc. v.

Int’l Unions of Painters & Allied Trades, Local 770, 558 F.3d 670, 675 (7th Cir. 2009). “It is

only when the arbitrator must have based his award on some body of thought, or feeling,

or policy, or law that is outside the contract that the award can be said not to “draw its

essence from the collective bargaining agreement.’” Id. (first citing Arch of Ill., Div. of

Apogee Coal Corp. v. Dist. 12, United Mine Workers of Am., 85 F.3d 1289, 1292 (7th Cir. 1996);

then quoting Ethyl Corp., 768 F.2d at 184–85) (emphasis in Arch of Ill.) (ellipses omitted)).




                                                  6
                                               ANALYSIS

A.     Attorney Fee Award

       The Company argues that the award of attorney fees should be vacated under the

fourth statutory ground that is recognized in § 10(a) of the FAA for vacating an arbitration

award: the “arbitrators exceeded their powers, or so imperfectly executed them that a

mutual, final, and definite award upon the subject matter submitted was not made.” 9

U.S.C. § 10(a) (emphasis added). The Company asserts that the attorney fee award was

not an interpretion of the agreement between the parties because the CBA stated, with

respect to the arbitration procedure, that “[t]he Company and the Union shall each bear

their own expenses and shall equally bear all compensation and expenses of arbitration.”

Additionally, they agreed that the arbitrator “shall have no authority to . . . add to, detract

from, or in any way modify the terms of the Agreements.” Accordingly, when the

Arbitrator awarded attorney fees, she failed to arbitrate the dispute in accordance with

the agreement and exceeded her powers.

       The Company notes that the Arbitrator’s only basis for the award—a conclusory

statement that the Company’s back pay position was “frivolous and in bad-faith”—does

not purport to rely on any language in the CBA. There is nothing in the CBA that

discusses frivolity or bad-faith or that allows the prevailing party to be awarded attorney

fees. Given the clear intent of the parties to each bear their own expenses and equally bear

all compensation and expenses of the arbitration, such an award was the Arbitrator’s own

brand of industrial justice, impermissibly based on some body of thought, or feeling, or

policy, or law that is outside the contract.

                                                  7
       The Union submits that there is ample authority for the proposition that an

arbitrator possesses inherent authority to award attorney fees in response to frivolous

and bad faith conduct. The Union cites to the seminal labor arbitration treatise, Elkouri &

Elkouri, How Arbitration Works. Regarding attorney fees, the treatise provides:

       Although, absent statutory or contractual authorization, it is not customary to
       award attorneys’ fees against the offending party in private-sector arbitration, a
       request for attorneys’ fees may be granted for the same reasons as a punitive
       damage award: bad faith, or egregious, flagrant, willful, and repeated violations
       of the contract.

BNA, Elkouri & Elkouri: How Arbitration Works, Chapter 18., § 18.3.H.i, Remedies in

Arbitration.

       The Court starts with the undisputed fact that the CBA did not expressly authorize

the Arbitrator to award attorney fees against either party. To the contrary, the CBA stated

that each party would bear its own attorney fees. Although it is obvious that the

Arbitrator did not agree with the Company’s position regarding backpay, and this Court

is bound by the Arbitrator’s view of the facts, the CBA language does not suggest that an

award of attorney fees was contemplated or authorized by the parties to the arbitration.

See Local 879, Allied Indus. Workers of Am. v. Chrysler Marine Corp., 819 F.2d 786, 789 (7th

Cir. 1987) (A court “must consider whether it is at all plausible to suppose that the remedy

[the arbitrator] devised was within the contemplation of the parties and hence implicitly

authorized by the agreement.”) (quoting Miller Brewing Co. v. Brewery Workers Local Union

No. 9, 739 F.2d 1159, 1163 (7th Cir. 1984)). As the CBA stated that each party “shall” bear

their own expenses, the Arbitrator must have based her award on some body of thought,

or feeling, or policy, or law that is outside the contract.

                                                  8
       Moreover, it seems to the Court that the attorney fees in this case occupy a unique

category in the sense that they were not imposed as a remedy for the CBA violation itself.

They were imposed as a remedy for the Company’s conduct in the presentation of

argument concerning the correct amount of backpay damages. But the parties only gave

the Arbitrator authority to determine “[w]hether there was justifiable reason, or just

cause, in [Johnson’s] discharge, and, if not, what the remedy shall be.” (ECF No. 1-7 at 2.)

       The Court considers that the Seventh Circuit has held that an arbitrator had

“ample discretion” to award attorney fees against a union where the collective bargaining

agreement did not discuss attorney fees. Prate Installations, Inc. v. Chi. Reg’l Council of

Carpenters, 607 F.3d 467, 474 (7th Cir. 2010). However, the distinction here is that the CBA

was not silent regarding expenses and how they would be borne between the parties. The

CBA contained restrictive language. Ordering fees due to bad faith or frivolous argument

would require an addition to, or modification of, the fee language. But the CBA

specifically stated that the arbitrator “shall have no authority to . . . add to, detract from,

or in any way modify the terms of the Agreements.” Accordingly, the Court agrees that

the award of attorney fees should be vacated.

B.     Backpay Award

       The Company submits that the Back Pay Award (1) provides for damages that are

outside of the scope of the arbitration agreement, (2) are improperly calculated as

exceeding the benefits provided by the Company, and (3) result in double payment. The

Company relies upon § 11 of the FAA, which authorizes a court to modify an award in

three circumstances:

                                                  9
       (a) Where there was an evident material miscalculation of figures or an
       evident material mistake in the description of any person, thing, or property
       referred to in the award.

       (b) Where the arbitrators have awarded upon a matter not submitted to
       them, unless it is a matter not affecting the merits of the decision upon the
       matter submitted.

       (c) Where the award is imperfect in matter of form not affecting the merits
       of the controversy.

9 U.S.C. § 11(a)–(c).

1.     Backpay Predating Discharge Date

       The arbitration award included backpay pre-dating Johnson’s date of termination

of July 20, 2017. The Company asserts that the scope of the arbitration was Johnson’s

discharge and any award necessary to make him whole. Therefore, calculating backpay

to a time pre-dating the discharge exceeded the arbitrator’s authority and is subject to a

modification. See 9 U.S.C. § 11(b) (referring to an award on a matter not submitted to the

arbitrator).

       The Union argues that nothing in the CBA prevented the Arbitrator from

including backpay for a period from June 26 to July 20, 2017. In its briefing to the

Arbitrator, the Union argued that Johnson’s backpay should reach back before July 20,

2017, to the date the Company ended his sick pay. It argued that doing so would

accomplish the make whole remedy.

       The Court agrees with the Union. The Company takes an improperly narrow view

of what matter was submitted to the Arbitrator. The Union grieved Johnson’s termination

from employment. The “matter” that was submitted to the Arbitrator was whether the


                                               10
Company had just cause to terminate Johnson and, if not, what the remedy should be.

The Arbitrator’s findings of fact show that the termination of sick pay benefits was

intertwined with the discharge. Additionally, fashioning the remedy, as mentioned

above, is an area where an arbitrator has broad discretion, and where judicial review is

extremely limited.

2.    Health Insurance Benefits

      The Company appears to have conceded that there is no basis to vacate or modify

the award as it pertains to the reimbursement for health insurance. (Reply Mem. 10–11,

ECF No. 14.)

3.    Overtime, Double-Time, and ICP Bonus

      The Company contends that the Arbitrator made evident material mistakes in the

description of the backpay award of $ 233,794.67 when she included overtime and double

time. The overtime and double time awards were based on the maximum overtime and

double time available to any employee in Johnson’s division, yet Johnson did not

historically work the maximum hours available. The Company also offers an Incentive

Compensation Plan (ICP) bonus. The Company calculated the ICP bonus based on the

average of individuals in a similar position, but the Arbitrator awarded the maximum

available. According to the Company, awarding the maximum overtime and ICP bonus

available, regardless of Johnson’s work history, resulted in a material mistake in the

description or calculation of the backpay award.

      The Company’s argument is simply another way of arguing that the Arbitrator’s

decision is wrong on the merits, and that is precisely the type of review that is beyond

                                              11
the Court’s purview. Accordingly, there is no basis to modify the award of overtime,

double time, and ICP bonus in the backpay.

4.    Vacation Buy-In and PDO Time

      “When an arbitration award orders a party to pay damages that have already been

paid or which are included elsewhere in the award, a court may modify the award.” Eljer

Mfg., Inc. v. Kowin Dev. Corp., 14 F.3d 1250, 1254 (7th Cir. 1994) (noting that “[d]ouble

recovery constitutes a materially unjust miscalculation which may be modified under

section 11 of the [FAA]”).

      The Company argues that the Arbitrator’s award of $772.85 to reimburse Johnson

for a vacation buy-in for vacation time he was not permitted to take or be reimbursed for,

and award of $285.36 for an unreimbursed Personal Day Off (PDO) were already

accounted for in the backpay calculation as regular time. Accordingly, the Arbitrator’s

award amounts to double recovery that can be modified under § 11 of the FAA. The

Union’s response is that these arguments were already rejected by the Arbitrator, and the

Company is prohibited from seeking a second opinion from this Court.

      PDO days are discretionary days an employee can take off and still receive the

standard straight pay for an eight-hour workday. At the time of his discharge, Johnson

had eight remaining hours of PDO. He was awarded his regular rate of pay for those

eight hours ($285.36). The Arbitrator also awarded straight time pay of $126,546.08 for

June 26, 2017, through March 3, 2019. The Arbitrator, by accepting the Union’s calculation

of damages, incorporated a double payment into her award. The double payment

appears to have been an oversight, as the Arbitrator indicated that her award was

                                               12
intended to make Johnson whole. She did not indicate any intention for liquidated or

punitive damages, or any other damages outside a make-whole remedy. Accordingly,

this was a material miscalculation that appears evident from the face of the award. A

reduction of $285.36 from the award is appropriate.

       The vacation buy-in appears to be on different footing. The Company’s vacation

buy-in system permits employees to pay a monthly amount to purchase up to a week’s

worth of vacation time. At the time of his discharge, Johnson had paid $772.85 into the

buy-in system. He did not receive credit for the buy-in or reimbursement. It is not evident

from the Arbitrator’s decision that the award for damages in the amount Johnson paid in

was already included elsewhere in the award. Thus, there is no evident material

miscalculation in the Arbitrator’s award as it pertains to the unreimbursed vacation buy-

in.

5.     Deductions

       The Company disagrees with the Arbitrator’s decision not to recognize any

deductions other than an award for unemployment benefits. These arguments present no

basis to believe that modification is permissible. Failing to agree with the Company’s

mitigation arguments is not an evident material miscalculation or material mistake, a

matter not submitted to the arbitrator, or an imperfection of form that does not affect the

merits of the controversy. 9 U.S.C. § 11(a)–(c). The Company’s arguments treat the

arbitration as a junior varsity trial court where subsequent appellate review is readily

available. “If parties cannot rely on the arbitrator’s decision—if a court may overrule that

decision because it perceives factual or legal error in the decision—the parties have lost

                                                13
the benefit of their bargain.” Carpenter Local No. 1027, Mill Cabinet-Indus. v. Lee Lumber &

Bldg. Material Corp., 2 F.3d 796, 798 (7th Cir. 1993). Accordingly, no setoff modifications

will be made to the Arbitrator’s award.

                                     CONCLUSION

       For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART

the Company’s Petition or Motion to Vacate or Modify Arbitration Award (ECF No. 1).

The Arbitration award is modified as follows: (1) the award of attorney fees issued on

June 28, 2019, in the amount of $2,560.00 is vacated; and (2) the award of backpay issued

on June 11, 2019, is modified to remove the order that the Company reimburse the Union

for attorney fees expended in the Supplemental Briefing stage and to remove the award

of $285.36 for one unpaid personal day. The Complaint and related pleadings in

consolidated case 1:19-cv-419 remain pending in this matter. The parties are granted until

March 27, 2020, to file a status identifying any outstanding issues and discussing the

procedural posture of this case in light of the Court’s rulings in this Opinion and Order.

       SO ORDERED on March 12, 2020.

                                           s/ Holly A. Brady
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT




                                                14
